Citation Nr: 1514040	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for pulmonary tuberculosis, chronic, inactive, with left upper lung density.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review of the reports of the recent VA examinations in September 2011 and November 2013, the nature of the Veteran's service-connected pulmonary tuberculosis, chronic, with left upper lung density, is unclear regarding whether or not the condition has been active during the appeal period.  This is a critical distinction as active vs. inactive tuberculosis are rated differently.

In the report of the September 2011 VA examination, the examiner noted a history of tuberculosis that was contracted and diagnosed in 1983.  The examiner further stated that "this is a reactivation."  

In the diagnosis section of the same report, the examiner stated that "for the VA established diagnosis of pulmonary tuberculosis, chronic, inactive, with left upper lung density, there is no change in the diagnosis.  At this time the claimant's condition is active...The objective factors are: abnormal chest X-ray, normal PFT."  The examiner noted further that a chest X-ray revealed "a nodule, which needs follow up with PCP, may need Ct scan of chest."  An associated X-ray report contains an impression of "Evidence of chronic obstructive pulmonary disease.  15.0 x 12.0 mm. pulmonary nodule, left upper lobe.  Further evaluation with CT scan of the chest is recommended."

The report of an October 2013 VA chest X-ray examination contains findings of no acute pulmonary infiltrates are seen, and concluded with an impression of no acute pathology.

The report of the November 2013 VA examination shows that the examiner completed a "disability benefits questionnaire" in which the examiner answered affirmatively to the question of "Does the Veteran now have or has he ever been diagnosed with active or latent tuberculosis?"  On answering a request to provide only diagnoses that pertain to TB conditions, the examiner responded with "pulmonary tuberculosis, chronic, inactive, with left upper density".  The examiner stated that the Veteran's pulmonary tuberculosis was inactive.

A remand is necessary to obtain a medical opinion in order to clarify whether the Veteran's service-connected tuberculosis has been active at any point during the appeal and to clarify the manifestations of the service-connected tuberculosis as opposed to any separate respiratory disease processes, if possible.  Also, in his March 2013 VA Form 9, the Veteran indicated that there are pertinent medical records available from the "CDC" (Riverside County Disease Control Branch) that are not on file with VA.  Any pertinent records not on file should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of VA or private medical treatment pertinent to the Veteran's service-connected pulmonary tuberculosis disability.  In this regard the RO should ask the Veteran for names and addresses of any private medical provider and for locations of VA medical facilities where he received treatment, to specifically seek such records from the Riverside County (California) Disease Control Branch.  

2.  Advise the Veteran that he or others who have first-hand knowledge or were contemporaneously informed, may submit lay statements describing their impressions regarding the symptoms of his pulmonary tuberculosis disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Thereafter, provide the claims file and a copy of this decision to an appropriate physician (such as pulmonologist), who should review both in connection with providing the findings requested below.  

After review of the record, and conducting any additional examination of the Veteran if deemed necessary, including any indicated tests such as chest CT scan, the examiner should determine and comment on the nature, extent, frequency and severity of any pulmonary impairment related to the Veteran's pulmonary tuberculosis.  

The examiner should specifically include findings of whether the service-connected pulmonary tuberculosis, chronic, with left upper lung density, has been active at any time during the appeal period since August 24, 2011.  The examiner should provide an estimate of the delimiting dates of any period of active tuberculosis during the appeal period.  The examiner should comment on whether all of the Veteran's current respiratory symptoms are due to the service-connected tuberculosis disease or if any of the symptoms can clearly be attributed to another respiratory or pulmonary disease process.

The examiner should set forth a complete rationale for all findings and conclusions in the examination report.  

4.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




